Case 1:21-cv-01907-KLM Document 1-4 Filed 07/14/21 USDC Colorado Page 1 of 29




                           EXHIBIT C
Case 1:21-cv-01907-KLM Document 1-4 Filed 07/14/21 USDC Colorado Page 2 of 29




       Board of County Commissioners

                                                                  March 17, 2010

      Via U.S. Mail and Electronic Mail or E-filing
      Mr. Scott Franklin
      U.S. Army Corps of Engineers
      Denver Regulatory Office
      9307 South Wadsworth Blvd.
      Littleton, CO 80128
      moffat.eis@usace.army.mil

      Kimberly D. Bose, Secretary
      Federal Energy Regulatory Commission
      888 First Street, N.E.
      Washington, DC 20426

      Mr. Brian Gogas
      Denver Water Board
      Mail Code 415
      1600 West 12th Avenue
      Denver, CO 80204
      moffatproject@denverwater.org

      Re:     Boulder County Comments on the Moffat Collection System Draft EIS and Draft FERC
      License Amendment Application

      Dear Mr. Franklin, Ms. Bose, and Mr. Gogas:
               Boulder County has reviewed the Draft EIS and Draft FERC License Amendment Application
      associated with the Moffat Collection System Project (“the Draft documents”) and has concluded
      that the analysis presented in the Draft documents is inadequate. As further detailed in the
      attached numbered comments, the Draft documents lack sufficient information to properly evaluate
      the purpose and need for the project, the best alternatives to address that need, the impacts of the
      preferred alternative, and the appropriate mitigation for those impacts. Consequently, Boulder
      County would oppose the issuance of any federal permits until such time as these deficiencies are
      rectified.
              The purpose of the National Environmental Policy Act (“NEPA”) is to generate information
      that leads to a better decision on whether projects like this should be federally permitted. NEPA
      requires federal agencies use all practicable means to restore and enhance the quality of the human
      environment and avoid or minimize any possible adverse effects of their actions upon that
      environment to the fullest extent possible. Based on the data presented so far, it does not appear
      that the best available scientific, empirical, and contemporary data supports the Preferred
      Alternative, the near tripling in size of Gross Reservoir. The Preferred Alternative concentrates
      nearly all the negative impacts in Grand County and Boulder County – none of whose residents will
      benefit from the project as Denver Water customers.


      Cindy Domenico County Commissioner         Ben Pearlman County Commissioner         Will Toor County Commissioner

      Boulder County Courthouse • 1325 Pearl Street • Boulder, Colorado 80302 • Tel: 303.441.3500 • Fax: 303.441.4525
                                                                                                  AR014634
      Mailing Address: P.O. Box 471 • Boulder, Colorado 80306 • www.bouldercounty.org • commissioners@bouldercounty.org
Case 1:21-cv-01907-KLM Document 1-4 Filed 07/14/21 USDC Colorado Page 3 of 29



              Boulder County’s comments echo the concerns of many other affected parties. Boulder
      County reviewed preliminary drafts of comments by Coal Creek Canyon and other county residents
      from the area surrounding Gross Reservoir, Grand County, Western Resource Advocates, Trout
      Unlimited, the City of Boulder, and others. County staff also met with U.S. Forest Service to hear its
      concerns about the Draft documents. In general, Boulder County supports resolution by the Corps
      and FERC of the issues raised by all of these groups related to data deficiencies, faulty assumptions,
      and the resulting conclusions. For brevity’s sake, many of the specific issues raised in those
      comments will not be repeated in our own. But at a minimum, the County supports the following
      objectives of these stakeholders:
      (1) As sought by Western Resource Advocates and several others, the Corps must remove and
          replace the economic and demographic data used to project water demand, as well as reanalyze
          the effect greater conservation measures imposed by Denver Water on its customers would
          have on dampening demand for additional storage;
      (2) Before processing Denver Water’s license amendment application, FERC must require Denver
          Water reach agreement with the USFS on the additional resource studies the USFS has been
          requesting since 2008 as well as the extent of the USFS’s Federal Power Act § 4(e) authority over
          this project;
      (3) Neither FERC nor the Corps should approve any alternative expanding Gross Reservoir without
          conditioning that approval on binding mitigation measures acceptable to a majority of affected
          residents, which measures must at a minimum address temporary and permanent impacts to
          local and state roads; traffic levels; traveler safety; access to homes during medical, wildfire, or
          other emergencies; noise, light, and air pollution; and recreational opportunities;
      (4) The Corps should allow no further dewatering of the Upper Colorado River basin via grant of a
          Clean Water Act § 404 permit for this project unless such approval is conditioned on execution
          of a mandatory stream flow management plan that includes measurable performance
          standards, ongoing monitoring mechanisms, and enforcement provisions satisfactory to Grand
          and Boulder County;
      (5) In alignment with concerns raised by the City of Boulder, should the Corps grant a § 404 permit
          for the expansion of Gross Reservoir, the Corps should include as a condition of that approval
          permanent preservation of equally valuable land, preferably within Boulder County, although
          preservation of lands along the Highway 93 corridor south of Boulder County could also suffice
          as further explained below, as a method of offsite mitigation of significant impacts on plant and
          animal habitat; and
      (6) Should the Corps grant a § 404 permit for any expansion of Gross Reservoir, the Corps should
          require Denver Water design and implement a project that support full implementation of the
          “Environmental Pool” as described in the IGA between Denver Water, Boulder, and Lafayette, as
          necessary but not sufficient aquatic mitigation for impacts on in-stream flows and wildlife
          habitat in South Boulder Creek below the dam.
      In addition to the parties listed above, our concerns after reviewing the Moffat Draft documents
      mirror most of the EPA’s concerns about the initial DRAFT EIS analysis published for the Windy Gap
      Firming Project, including: an improperly truncated review of alternatives; a lack of meaningful
      analysis on secondary and cumulative impacts, given other reasonably foreseeable water projects;
      substantial and unacceptable impacts to the Upper Colorado River basin and Front Range resources;
      and insufficient mitigation to compensate for unavoidable impacts. Although we do not yet know
      the EPA’s position, we agree with Grand County that the Moffat system expansion and Windy Gap
      Firming projects should be analyzed together.




                                                       2 of 28                                AR014635
Case 1:21-cv-01907-KLM Document 1-4 Filed 07/14/21 USDC Colorado Page 4 of 29



               Before authorizing the irreversible and irretrievable commitment of resources to a project
      that will further dewater the already decimated Colorado River headwaters, the Corps and FERC
      must mandate a more thorough and accurate analysis for public review and comment. This analysis
      must show why Denver Water cannot address its reliability, vulnerability, and flexibility needs by
      conserving more water within its service area on the Front Range.
               Please note that, unless otherwise specified, the comments below refer to the Preferred
      Alternative. We take this approach because that is the alternative likely to have the greatest direct,
      indirect, and cumulative impacts on Boulder County and our residents. Note also that we choose to
      respond to both the Corps and the FERC Draft documents in a single consolidated set of comments,
      notwithstanding the different regulations applicable to each federal permit and the different study
      areas used. The FERC document references the Corps document for analysis of the environmental
      impacts yet, for some issues, critical analyses related to environmental effects is only present in the
      FERC documents (e.g., whether to transport construction materials in trucks or rail). To fully
      evaluate the proposal’s impacts, both the Draft documents must be considered together.
             This letter incorporates by reference all of the past comments submitted to the Corps of
      Engineers by Boulder County during the Moffat Collection System Project EIS process. And Boulder
      County preserves its right to raise additional issues later in the NEPA process.
              Unless and until the county is persuaded that the best data and most robust assumptions
      support the additional transmountain diversions the current proposal would trigger, and the
      impacts on affected parties are suitably mitigated, we cannot support expanding Gross Reservoir.
      The county does support the efforts of Denver Water to plan wisely for the future and we
      appreciate the chance to provide input on the project. We look forward to working with each of you
      to resolve our concerns. If you have questions about our comments, please let us know or contact
      Assistant County Attorney Ben Doyle at bdoyle@bouldercounty.org or (303) 441-3854.

      Very truly yours,


      COUNTY OF BOULDER, a body corporate and politic



      By:
      Cindy Domenico, Chair



      By:
      Ben Pearlman, Vice Chair



      By:
      Will Toor, Commissioner




                                                      3 of 28                               AR014636
Case 1:21-cv-01907-KLM Document 1-4 Filed 07/14/21 USDC Colorado Page 5 of 29



      cc:   Office of Mark Udall, U.S. Senator, Colorado
                    Hart Office Building Suite SH-317
                    Washington, D.C. 20510

            Office of Michael Bennet, U.S. Senator, Colorado
                    702 Hart Senate Office Building
                    Washington, D.C. 20510

            Office of Jared Polis, U.S. Representative, 2nd Congressional District of Colorado
                    501 Cannon House Office Building
                    Washington, D.C. 20515

            Secretary Ken Salazar, U.S. Department of the Interior
                    1849 C Street NW
                    Washington, D.C. 20240
                    feedback@ios.doi.gov

            U.S. Fish and Wildlife Service
                     c/o Stephen Guertin, Regional Director, Mountain-Prairie Region
                     134 Union Boulevard
                     Lakewood, Colorado 80228
                     MountainPrairie@fws.gov

            US EPA Region 8
                   c/o Jim Luey
                   8OC-EISC
                   1595 Wynkoop St
                   Denver, CO 80202-1129

            USFS Office of General Counsel, Rocky Mountain Regional Office
                   c/o Lois Witte
                   740 Simms Street, Suite 309
                   Golden, Colorado 80401-4790
                   Lois.Witte@usda.gov

            Office of Claire Levy, Colorado State Representative, District 13
                    200 E. Colfax Avenue, Room 271
                    Denver, CO 80203
                    claire@clairelevy.org

            Office of Dan Gibbs, Colorado State Senator, District 16
                    200 E. Colfax Avenue
                    Denver, CO 80203
                    dan.gibbs.senate@state.co.us

            Colorado Department of Public Health and Environment, Water Quality Control Division
                   c/o Christy Pickens, Surface Water Specialist, Environmental Data Unit
                   WQCD-WSP-EDU-B1
                   4300 Cherry Creek Drive South




                                                    4 of 28                               AR014637
Case 1:21-cv-01907-KLM Document 1-4 Filed 07/14/21 USDC Colorado Page 6 of 29



                    Denver, CO 80246-1530
                    cdpicken@cdphe.state.co.us

            Colorado Department of Transportation
                   c/o Reza Akhavan
                   Region 6 Transportation Director
                   2000 South Holly
                   Denver, CO 80222

            Colorado Division of Wildlife
                   Denver Service Center/NE Region Office
                   6060 Broadway
                   Denver, CO 80216

            Grand County
                   c/o Sullivan Green Seavy, LLC
                   3223 Arapahoe Avenue, Suite 300
                   Boulder, CO 80303
                   lawgreen@earthlink.net

            City of Boulder
                     Jane Brautigam, City Manager
                     P. O. Box 791
                     Boulder, CO 80306
                     brautigamj@bouldercolorado.gov

            City of Lafayette
                     Gary Klaphake, City Administrator
                     1290 South Public Road
                     Lafayette, CO 80026
                     garyk@cityoflafayette.com

            Rocky Mountain Fire District
                   7700 Baseline Road
                   Boulder, CO 80303
                   chief@rockymountainfire.org

            Timberline Fire Authority
                    448 Pine Drive
                    Rollinsville, CO 80474
                    RGBulich@msn.com

            Coal Creek Canyon Fire Protection District
                    PO Box 7187 Crescent Branch
                    Golden, CO 80403
                    CCCFPD@aol.com

            Environmental Group of Coal Creek Canyon
                   bob.shellenberger@gmail.com




                                                  5 of 28         AR014638
Case 1:21-cv-01907-KLM Document 1-4 Filed 07/14/21 USDC Colorado Page 7 of 29




            Lakeshore Park residents
                   c/o Jake and Carla Owsley
                   771 Lakeshore Drive
                   Boulder, CO 80302

            Preserve Unique Magnolia Association (“PUMA”)
                   puma@magnoliaroad.net

            Western Resource Advocates
                   c/o Bart Miller or Drew Beckwith
                   2260 Baseline Road, Suite 200
                   Boulder, CO 80302
                   bmiller@westernresources.org
                   dbeckwith@westernresources.org




                                               6 of 28            AR014639
Case 1:21-cv-01907-KLM Document 1-4 Filed 07/14/21 USDC Colorado Page 8 of 29




       Numbered Boulder County Comments on Moffat Collection System Draft Environmental
               Impact Statement and Draft FERC License Amendment Application


 1. The Draft documents fail to objectively demonstrate a valid purpose and need for additional
    storage capacity on the Front Range, given unaddressed or underestimated opportunities for
    greater conservation measures and better management of the existing supply and delivery
    system.
            a. Invalid population and economic growth projections. The growth projections used by
               Denver Water and included in the Draft documents as a fundamental basis for the Purpose
               and Need Statement for the project are invalid, out-of-date, and do not accurately reflect
               what has occurred economically and from a growth management standpoint since 2000.
               Denver Water relied on data compiled by the Denver Regional Council of Governments
               (“DRCOG”) between 1973 – 2000, then made assumptions about these trends extending
               into the future under an unrestricted water supply demand scenario. The 1973 – 2000
               period was a time (with some disruption in the mid-1980s) of tremendous growth in the
               Denver metropolitan area. Even disregarding the unanticipated and tumultuous economic
               chaos that surfaced in 2008, the rate of growth in the Denver area and among Denver
               Water’s customer jurisdictions began to decline between 1990 – 2008, from 15.8% between
               1990 – 2000 to 7.5% between 2000 – 2008. Harvey Economics’ review of Denver Water’s
               Integrated Resource Plan lists the assumptions made in the Denver Water forecasting such
               as “increasing full employment growth path consistent with baby boom retirement,” “no
               economic shocks,” “assum*ing+ a Federal budget surplus over the next 10 years...”, and
               ignoring “economic cycles.”1 Since the fall of 2008, none of these assumptions can be held
               as credible or used as a basis for projecting growth and water supply “needs.” In fact,
               Harvey Economics prudently qualified the reliability of forecasting with explicit caveats on
               pages 7 and 8 of their review, summarized on page 9 in the last paragraph, writing that “In
               truth, there is little opportunity for testing the accuracy of demographic and economic
               forecasts. Such forecasts are inherently very uncertain, and they are based upon a host of
               assumptions that must be made about an uncertain future.”
            b. Failure to consider recent developments in local and regional planning for Denver metro.
                      i. Neither Denver Water nor the DRAFT EIS reference a significant DRCOG initiative to
                         include a Regional Sustainability Element in MetroVision 2035, an eight county/45
                         municipality understanding for managing and balancing growth in the DRCOG
                         region, although it has been publicly in the works for many months. Among other
                         things, the draft Element calls for “accommodating 50% of new housing and 75% of
                         new employment” within “urban centers” by 2035. By extension, greater density
                         will likely lead to less water use due to fewer or smaller lawns/landscaping. And
                         common walls on multi-family or multi-use buildings will likely lead to less heating
                         and water line extension/tap requirements, particularly as local building and
                         plumbing codes along with consumer preferences turn more towards LEED and
                         other sustainability-conscious design and construction practices. The draft Regional
                         Sustainability Element also calls for “reduc[ing] per capita municipal and industrial
                         water use by 13.5% from 2005 levels by 2030 (eliminate state’s forecasted gap

 1
     Draft EIS: Purpose and Need, App. A, pages 7 – 9.




                                                                                                 AR014640
Case 1:21-cv-01907-KLM Document 1-4 Filed 07/14/21 USDC Colorado Page 9 of 29
                      Comments of Boulder County on Moffat Collection System Draft EIS
                             and Draft FERC License Amendment Application


                       between supply and demand).” The Regional Sustainability Element was presented
                       to the Metro Vision Issues Committee, or MVIC, on February 3, 2010 where it was
                       endorsed and authorized to proceed on for additional refinement, public input and
                       review by the DRCOG Board of Directors. Clearly, through this initiative and other
                       actions by the DRCOG membership, both imposed and voluntary constraints on
                       consumption of resources have become a front row consideration in regional and
                       local planning. Since many of Denver Water’s urban customers are in DRCOG, this
                       could have a significant influence on Denver Water’s projected supply needs
                       calculations.
                  ii. In a letter sent to Peter Chandler, Regulatory Project Manager – US Army Corps of
                      Engineers during the EIS scoping process dated November 6, 2003 the Boulder
                      County Commissioners specifically requested that Denver Water become familiar
                      with the Magnolia Environmental Preservation Plan in preparing its applications for
                      the Moffat Collection System Project.2 There is no citation in either the text or the
                      source references listed in the Draft EIS to this document. These kinds of omissions
                      are particularly concerning, since all of the negative and irreversible impacts are to
                      be borne by Boulder County and its residents, none of whom are within the Denver
                      Water service area. Boulder County has spearheaded extensive sustainability
                      programs, adopting a Sustainability Element into its Comprehensive Plan in 2007
                      which calls for a reduction in wasteful resource practices, the preservation and
                      viability of open and rural lands, and the efficient use of renewable resources.3 The
                      preferred alternative identified in the Draft EIS makes no reference to this
                      Sustainability Element or the other baseline goals and policies of the Comprehensive
                      Plan with regard to how it is consistent with the Plan, advances its guidance, or how
                      it intends to aggressively mitigate the short, mid-term and long term impacts
                      created if the project goes forward.
         c. Understatement of potential for more water conservation over time.
                   i. The potential for additional conservation is understated in the Draft documents,
                      given the moderate but growing success of conservation efforts undertaken over
                      the past decade in Denver. This recent history presages greater public acceptance
                      of conservation over time. Moreover, the technological feasibility of conservation
                      measures will continue to increase with time (e.g., recycling of water).
                  ii. The Draft documents fail to address why Denver Water cannot change its rate
                      structure to incent greater conservation through reduced consumption. At least as

 2
  Letter from Boulder County to Peter Chandler on EIS Scoping, Regulatory Project Mgr., Corps of Eng’rs, (Nov. 6,
 2003) (see Comment #10).
 3
   Since its adoption in 1978, the Boulder County Comprehensive Plan (“BCCP”) has directed urban growth to urban
 areas and aggressively pursued the protection of environmental and agricultural resources as well as the retention
 of a rural landscape in the unincorporated areas through 1) changes and innovations in the county’s Land Use
 Code; 2) open space purchases supported repeatedly by county taxpayers funding open space programs at the
 polls; 3) land exchange agreements between the county, US Forest Service and Bureau of Land Management; 4)
 intergovernmental agreements between the county and cities defining the boundaries between urban and rural
 planning areas; 5) conservation easement programs; 6) forest health restoration and wildfire mitigation action
 plans in coordination with other agencies and private landowners; and 7) recognition of locally developed
 community plans such as the Magnolia Environmental Preservation Plan by inclusion into the BCCP.




                                                      8 of 28                                         AR014641
Case 1:21-cv-01907-KLM Document 1-4 Filed 07/14/21 USDC Colorado Page 10 of 29
                           Comments of Boulder County on Moffat Collection System Draft EIS
                                  and Draft FERC License Amendment Application


                           of 2004, Denver's fixed monthly service charge was the second lowest of 12 Front
                           Range municipalities reviewed.4 This report also looked at the unit rates per 1,000
                           gallons of water consumed for these 12 municipalities and concluded that Denver
                           Water, while using a theoretically more price sensitive block rate structure, sets its
                           rates at such a low level that it “sends a very weak conservation price signal” to its
                           customers, “particularly to the high-volume water users.”5
                     iii. The project purpose is based on meeting unrestricted demand, which does not
                          reflect current operation procedures. Chapter 1 of the DRAFT EIS Purpose & Need
                          section reports that the Moffat system could have run out of water in recent
                          drought years (circa 2002), but that didn’t happen.
            d. Overstatement of benefit project would have on reducing system vulnerability. Expanding
               Gross Reservoir under the Preferred Alternative would add only 10% to Denver Water’s
               northern supply system, a marginal improvement on balancing the storage in the northern
               and southern delivery systems.
            e. Overstatement of reservoir capacity needed.
                      i. The DRAFT EIS cites a 30% “safety factor” in sizing the Gross Reservoir expansion,
                         representing an additional 30,000 acre-feet of storage. This factor received only
                         lukewarm support in the Harvey Economics report attached to the Draft FERC
                         License Amendment Application. The Harvey report could not conclude that this
                         factor is not excessive. That is, this conservative estimate may well result in a
                         possible oversizing of the reservoir capacity needed.
                      ii. The Draft documents also fail to adequately consider the impact of the additional
                          storage that may become available in the Reuter-Hess and Chatfield reservoirs.
 2. Even assuming a valid purpose and need for the project, the Draft documents fail to establish a
    valid analysis of alternatives. Alternatives with less environmental impact were prematurely
    screened out of consideration due to a latent bias toward expanding Gross Reservoir and flawed
    cost-benefit analyses.
            a. Noncompliance with LEDPA requirement. In considering whether to issue a § 404 permit,
               the Corps must identify the least environmentally damaging practicable alternative
               (“LEDPA”).6 “No discharge shall be permitted if there is a practicable alternative to the
               proposed discharge that would have less adverse impact to the aquatic ecosystem, so long
               as the alternative does not have any other significant adverse environmental
               consequences.”7 Noncompliance with this LEDPA requirement is a sufficient basis for the
               Corps to deny a permit. The burden of proving compliance lies with Denver Water, and
               Denver Water has not met that burden, given the selection of the full expansion option as
               the Preferred Alternative. While the Corps is not legally required to select the

 4
  See WESTERN RESOURCE ADVOCATES, Water Rate Structures in Colorado: How Colorado Cities Compare in Using this
 Important Water Use Efficiency Tool, September 2004, available at
 http://www.westernresourceadvocates.org/media/pdf/Colorado%20Water%20Rate%20Structures.pdf.
 5
     Id.
 6
     40 C.F.R. § 230.10.
 7
     Id.




                                                        9 of 28                                      AR014642
Case 1:21-cv-01907-KLM Document 1-4 Filed 07/14/21 USDC Colorado Page 11 of 29
                          Comments of Boulder County on Moffat Collection System Draft EIS
                                 and Draft FERC License Amendment Application


                 environmentally preferred alternative, the Corps should reevaluate whether more
                 environmentally preferable alternatives to expansion of Gross Reservoir are “available and
                 capable of being done after taking into consideration cost, existing technology, and logistics
                 in light of overall project purposes.”8
             b. Bias towards expanding Gross Reservoir as a solution to projected needs.
                       i. In 1954, Denver Water sited the dam to allow for an ultimate height of 465 feet but
                          only built it to a height of 340 feet. It appears this original design for Gross
                          Reservoir contemplating a larger capacity storage facility than actually built was
                          given more weight as screening criteria than is appropriate or consistent with NEPA.
                          This flawed approach resulted in premature elimination of less impactful
                          alternatives before those impacts and associated mitigation costs could be fairly
                          contrasted and compared. The exclusion of all alternatives not incorporating an
                          expansion of Gross reflects a biased or even pre-ordained analysis of alternatives.
                          The Corps should not permit developers to artificially constrain the Corps’
                          alternatives analysis by defining the project’s purpose in an overly narrow manner.9
                          This is not a reasonable range of alternatives. Denver Water’s “sunk cost” in the
                          Gross Reservoir facility has already been adequately amortized several times over
                          and therefore should not be a factor in the analysis. The only legitimate factor in
                          this regard is whatever environmental advantage having a dam in place that can
                          hold more water will give. At a minimum, the Draft documents should be revised to
                          plainly disclose that the original Gross Dam was built to accommodate an expansion
                          commensurate with the one proposed, biasing the EIS result toward alternatives
                          involving full expansion of the reservoir.
                      ii. Note: The Draft documents do not adequately address whether the Gross Dam site
                          works for the additional six feet required to accommodate the Environmental Pool
                          contemplated by Denver Water’s IGA with the Cities of Boulder and Lafayette.
                          More engineering feasibility analysis on this issue is necessary.
             c. Flawed cost-benefit analysis.
                       i. The Draft documents do not include adequate discussion of costs and benefits that
                          reflect the full cost of the alternatives. Although a cost/benefit analysis is not
                          required under NEPA, it is encouraged to fully evaluate the alternatives.10 Full costs
                          should include capital, operations and maintenance, and mitigation costs. Full
                          benefits should include both the monetary value of saleable water as well as
                          intangible benefits. Before issuing a Final EIS for this project, the Corps should
                          require Denver Water to include a more robust cost/benefit analysis in the
                          screening process, as further described below.
                      ii. Major capital costs were applied in Screen 1C along with Purpose and Need and
                          “fatal flaws.” This process is not consistent with the definition of Purpose and Need,


 8
     Id. at § 230.3(q) (definition of “practicable”).
 9
     See, e.g., Nat’l Wildlife Fed’n v. Whistler, 27 F.3d 1341, 1346 (8th Cir. 1994).
 10
   “*A+n environmental impact statement should at least indicate those considerations, including factors not
 related to environmental quality, which are likely to be relevant and important to a decision.” 40 C.F.R. § 1502.23.




                                                           10 of 28                                    AR014643
Case 1:21-cv-01907-KLM Document 1-4 Filed 07/14/21 USDC Colorado Page 12 of 29
                         Comments of Boulder County on Moffat Collection System Draft EIS
                                and Draft FERC License Amendment Application


                          which does not include “lowest cost” as either a purpose of the project nor as a
                          stated need.
                     iii. The cost of the No Action alternative is not presented in the Draft EIS.11 An effort
                          must be made to estimate costs associated with strategies such as using a portion of
                          the Strategic Water Reserve and enforcing mandatory restrictions to reduce
                          demand.
                     iv. Broad assumptions were used to measure the cost of early alternatives, such as
                         assuming an “excessive cost” of five times the lowest-cost alternative. Why five?
                         This methodology needs better justification.
                      v. Similar EIS documents prepared by the Corps and the Bureau of Reclamation in
                         Colorado over the past ten years have applied widely different cost methods. For
                         example, the following four major recent EISs based cost on different factors,
                         including firm yield, average annual yield, and storage capacity. This variation
                         suggests a history of inconsistent assumptions on the true cost of such projects,
                         making it difficult to compare the cost-effectiveness of any one project, including
                         the alternatives in the Moffat Draft documents.
                               1. Windy Gap Firming Project: total storage unit cost based on a weighted
                                  average of costs for each component, including capital costs for pipelines,
                                  30% contingencies for construction and for design, and 5% interest over 50
                                  years
                               2. Northern Integrated Supply Project (“NISP”): capital costs included but not
                                  operations, maintenance, or pumping costs for 19 original alternatives;
                                  Preferred Alternative feasibility cost included capital and annual operations
                                  and maintenance (fixed as 0.5% of construction cost), but not mitigation
                                  costs
                               3. Rueter-Hess Reservoir: costs not applied until second level screening;
                                  average annual yield costs only provided for two reservoir sizes considered;
                                  operations and maintenance and power costs converted to present worth
                                  (5% interest over 50 years) and included with capital costs, but average
                                  annual yield costs did not include operations and maintenance costs
                               4. Moffat Draft EIS: costs include capital cost and present worth operations
                                  and maintenance; mitigation costs do not seem to be included
                     vi. The mitigation information available in the Draft documents is not adequate for
                         costing purposes and should be supplemented and included in the cost screening
                         process.
                               1. Although compensatory mitigation may not be used as a method to reduce
                                  impacts in the evaluation of the LEDPA for the purposes of requirements,
                                  “*p+roposed mitigation should be considered throughout the NEPA
                                  process.”12 The Corps and FERC must consider reasonable alternative

 11
      Draft EIS, Chap. 2, Table 2-5 Relative Cost of Project Alternatives.
 12
   Memorandum for Heads of Fed. Dep’ts and Agencies from Council on Environmental Quality, Draft Guidance for
 NEPA Mitigation and Monitoring § II (Feb. 18, 2010).




                                                           11 of 28                                AR014644
Case 1:21-cv-01907-KLM Document 1-4 Filed 07/14/21 USDC Colorado Page 13 of 29
                            Comments of Boulder County on Moffat Collection System Draft EIS
                                   and Draft FERC License Amendment Application


                                     mitigation measures in the EIS analysis.13 “The EIS should, and the Record
                                     of Decision must, describe those mitigation measures that the agency is
                                     adopting and committed to implementing.”14 However, mitigation costs
                                     should be identified to be sure they are affordable and can actually be
                                     implemented.
                                 2. The message from the Draft documents that mitigation will “possibly” be
                                    included in the Final EIS, and that Denver Water is pursuing additional
                                    environmental “enhancement” opportunities separate from the EIS process
                                    is unsatisfactory. In present form, the Draft documents do not identify all
                                    appropriate and practicable measures to minimize potential harm to the
                                    aquatic ecosystem, as required by 40 CFR Part 230.12.
             d. Premature elimination of alternatives involving greater hydropower generation.
                        i. Alternatives involving expansion of Gross Reservoir that result in adding more than
                           5 megawatts of hydropower were prematurely screened out. As proposed, the
                           project qualifies for expedited FERC processing as a major project 5MW or less,
                           which allows for streamlined or eliminated requirements for construction schedules,
                           statements of costs and financing, project operations and resource utilization plans,
                           and the like. Despite Denver Water’s contention that hydropower generation is an
                           ancillary benefit from the water storage functionality of Gross Reservoir, expedited
                           processing and some additional cost are not enough justification to forego the
                           substantial benefit of additional clean power for the region. This is especially true in
                           light of the claim Denver Water has made to Boulder County that the power
                           generation aspect of the project preempts the County’s H.B. 1041 authority over the
                           project. The Corps and FERC should require further analysis on the costs and
                           benefits of adding substantial hydropower, either in a reformulated statement of
                           purpose and need, a recalibrated analysis of alternatives, or as a form of regional
                           impact mitigation. Additional hydropower would help offset the indirect and
                           cumulative impacts on air pollution, climate change, and demand for power caused
                           by the additional development induced by an enlarged Gross Reservoir.
                       ii. The proposed modifications to the hydroelectric project would not increase the
                           total installed capacity of the project, would not result in an increase in the installed
                           nameplate capacity of 2 megawatts (MW) or more, and would not increase the
                           hydroelectric project’s maximum hydraulic capacity by 15% or more.15 Therefore,
                           this license amendment application is for a “non-capacity-related amendment” per
                           18 CFR § 4.210(b). FERC states that up to 5 more kWh could be produced (16.5%
                           increase) with minor modifications to the existing system, and implies that this is
                           part of the Preferred Alternative.16 Beyond that modest increase, however, Denver
                           Water’s FERC license amendment application concludes that modifications to the
                           existing hydroelectric system to increase capacity beyond the existing 8,100 kW

 13
   Draft Guidance for NEPA Mitigation and Monitoring § II.A.1, supra note 12 (citing 40 C.F.R. §§ 1502.14(f),
 1508.25(b)(3)).
 14
      Id. (citing 40 C.F.R. § 1505.2(c)).
 15
      Draft FERC License Amendment Application, page I.
 16
      See id., Atch. E-5.




                                                         12 of 28                                      AR014645
Case 1:21-cv-01907-KLM Document 1-4 Filed 07/14/21 USDC Colorado Page 14 of 29
                          Comments of Boulder County on Moffat Collection System Draft EIS
                                 and Draft FERC License Amendment Application


                           “nameplate’ would require major modifications to the system and would not be
                           economically feasible at this time.17 However, no cost comparison is provided in the
                           FERC application or in the Draft EIS to substantiate this conclusion. The Corps and
                           FERC should require Denver Water to explain the cost basis for this conclusion.
                      iii. The Draft documents do not discuss increasing hydropower production to allow
                           pump-back for release during high-use periods. The Draft documents should
                           include a statement on whether this concept showed up in earlier alternatives and,
                           if so, why it was dismissed.
             e. Premature elimination of alternatives involving greater conservation.
                       i. The assumption water demand will “harden” – i.e., conservation gains will decrease
                          with time – is questionable and should be removed as a criterion for comparing
                          alternatives.18 Recent conservation successes belie the assumption; from 2001 to
                          2008 Denver residents achieved an 18% reduction.
                       ii. Once projections of future demand are corrected based on updated population and
                           economic data, the Corps and FERC should mandate better evaluation of
                           conservation-based alternatives to meet that demand. Revised growth projections
                           could negate the need for the project at all, or negate the need to designate
                           expansion of Gross Reservoir as the preferred alternative.
                      iii. Many Denver Water municipal customers do not have conservation plans on file
                           with the Colorado Water Conservation Board (“CWCB”). Until these water
                           customers come into compliance with state law, the Corps should withhold a § 404
                           permit to build a bigger dam as a way to protect supply. This is especially true with
                           respect to Arvada, which does not have a state-approved conservation plan. Just
                           because Arvada contracted with Denver Water for 3,000 acre-feet/year of Moffat
                           project water does not inexorably lead to the conclusion Gross must be built. That
                           is the tail wagging the dog.
                      iv. Agricultural-Urban Cooperative Water Sharing Agreements were not evaluated,
                          which could be a good small-scale alternative to increase yield of the Moffat system.
             f.   Failure to compare the homeland security pros and cons of different alternatives. The Draft
                  documents do not communicate how well different alternatives address national security
                  concerns. Indeed, the entire Moffat system appears vulnerable to human-caused disasters,
                  including terrorism. Denver Water’s failure to address this aspect of the project is especially
                  problematic given its alleged goal of reducing system vulnerability. By this metric, none of
                  the alternatives fully address the purpose and need. The Corps and FERC should mandate a



 17
      Id., Atch. B, page B-1.
 18
    See, e.g., Statement of Mary Ann Dickinson, Exec. Dir., Alliance for Water Efficiency, March 31, 2009 Hearing
 before the Senate Committee on Environment and Public Works, Subcommittee on Water and Wildlife, EPA’s Role
 in Promoting Water Efficiency (“Field experience suggests that as technology changes and new products appear in
 the marketplace, there will always be additional conservation potential”) and Vera McCaig, Office of Water
 Conservation and Drought Planning, Colorado Water Conservation Board, presentation on Water Conservation and
 Demand Hardening, available at http://www.greatwesterninstitute.org/presentations/berthoud06/forum/McCaig-
 DemandHardening-Dec06.pdf.




                                                       13 of 28                                     AR014646
Case 1:21-cv-01907-KLM Document 1-4 Filed 07/14/21 USDC Colorado Page 15 of 29
                         Comments of Boulder County on Moffat Collection System Draft EIS
                                and Draft FERC License Amendment Application


                 comparison of security measures that would be necessary for each of the alternatives,
                 factoring in these costs to the screening process.
            g. Note: Boulder County does not support any alternative involving a reservoir at Leyden
               Gulch. Areas north and south of this location along the Highway 93 corridor have been
               preserved by Jefferson County and the City of Boulder to protect open space, wildlife,
               prairie ecosystems, and the mountain backdrop as viewed from points east. Construction of
               Leyden Gulch Reservoir would compromise the longtime efforts of many to preserve the
               Front Range Mountain Backdrop, “a unique ecological system not found elsewhere in
               Colorado.”19
 3. Even assuming a valid purpose and need for the project and that the Preferred Alternative is the
    least environmentally damaging practicable option, the impacts are not adequately analyzed and
    described in the Draft documents.
            a. Overall inadequacy. The Draft documents do not provide sufficient information to evaluate
               whether the grant of a § 404 permit will cause or contribute to significant degradation of
               the waters of the United States.20 Under the Guidelines, effects contributing to “significant
               degradation” considered individually or collectively include significantly adverse effects on:
               human health or welfare, taking into consideration recreational, aesthetic, and economic
               values; aquatic ecosystem diversity, productivity, and stability; and life stages of aquatic life
               and other wildlife dependent on aquatic ecosystems, taking into consideration fish and
               wildlife habitat.
            b. Failure to analyze other reasonably foreseeable projects together. “Cumulative impact is
               the impact on the environment which results from the incremental impact of the action
               when added to other past, present, and reasonably foreseeable future actions regardless of
               what agency (Federal or non-Federal) or person undertakes such other actions. Cumulative
               impacts can result from individually minor but collectively significant actions taking place
               over a period of time.”21 The purpose and need, alternatives, impacts, and mitigation of the
               Moffat Collection System expansion and Windy Gap Firming Project should be analyzed
               together, as both result in further dewatering of the Colorado River headwaters. Failing to
               do so runs the risk of authorizing unacceptable cumulative effects on water quality as well
               as over-allocation of water resources, particularly in Grand County on the western slope, but
               also in Front Range communities.22
            c. Mid-term impacts characterized as “temporary.” Recognizing that construction is typically
               considered a temporary phenomenon, the Preferred Alternative is projected to take at least
               four years to complete. For those who frequent or live in the area, especially Coal Creek
               Canyon visitors and residents, a 49-month construction period is not “temporary.” Impacts
 19
    Front Range Mountain Backdrop Task Force, Front Range Mountain Backdrop: Phase 2 Final Report: Executive
 Summary i (1998) (prepared by ERO Resources). “In ecological terms, the Backdrop is a regional ecotone
 (transition area) where plant and animal communities of the Great Plains meet the foothills of the Rocky
 Mountains. The result is a diverse assemblage of plants, animals, geologic features, and scenic beauty near the
 rapidly growing Front Range urban corridor.” Id.
 20
      40 C.F.R. § 230.10(c).
 21
      40 C.F.R. § 1508.7 (definition of cumulative impacts).
 22
  See comments of Larry Svoboda, Environmental Assessment Director at EPA, quoted in Mark Jaffe, Surge of
 Water Projects Show Little Coordination, DENVER POST, April 26, 2009.




                                                          14 of 28                                   AR014647
Case 1:21-cv-01907-KLM Document 1-4 Filed 07/14/21 USDC Colorado Page 16 of 29
                        Comments of Boulder County on Moffat Collection System Draft EIS
                               and Draft FERC License Amendment Application


                may be short-term in a geological time-scale, but not in the life of certain animal species or
                the humans living there, using the roads, or visiting Walker Ranch Open Space or the USFS
                lands surrounding Gross Reservoir. The Draft EIS analysis of temporary noise and visual
                impacts to wildlife and visitors to Boulder County lands due to construction-related activities
                must be strengthened.
            d. Impacts on Boulder County open space.
                      i. The conclusion in the Draft EIS that there would be no impact to Boulder County
                         parks and open space properties is inaccurate.23 Gross Reservoir is bordered by
                         Walker Ranch Open Space to the east, which should be reflected in Figure 13.13-1
                         (“Recreation Gross Reservoir”). The proposed action will have a detrimental impact
                         on the natural and human environment at Walker Ranch.
                     ii. Although the proposed expansion will not cause a direct loss of county open space
                         land, adverse indirect impacts to Walker Ranch and its users will include noise, dust,
                         truck traffic, visual impacts, and impacts to trail users and fisherpersons on South
                         Boulder Creek.
                     iii. The limited discussion of the impacts from construction activities on Walker Ranch
                          Open Space in Section 4.13 does not fully reflect the fact that views from Walker
                          Ranch will be affected during construction, as will the experience of being in open
                          space.
                     iv. The Draft EIS states that, “*A+ll impacts to recreation uses would be temporary…”
                         While this may be true of noise and construction impacts, changes to the viewshed
                         from a larger dam at Gross Reservoir will be permanent and the Draft documents
                         should reflect that.
            e. Construction-related impacts.
                      i. The description of the construction impact area in the Draft EIS is not sufficient and
                         needs to be redone (Chapter 4, page 337). Light, noise, trucks, and dust will exceed
                         the immediate construction site at Gross Reservoir. These impacts will carry across
                         the reservoir and will impact visitors of Boulder County parks and open space lands
                         as well as residents along the transportation routes for the duration of the project.
                     ii. One of the most worrisome “temporary” direct impacts to Coal Creek Canyon
                         residents, many of whose homes lie within Boulder County, is the enormous
                         increase in construction truck traffic contemplated if the Preferred Alternative is
                         approved as proposed. The proposed increase in truck traffic poses a serious threat
                         to the safety of travelers in Coal Creek Canyon (vehicular, bicycle, and pedestrian),
                         road maintenance costs, and access for emergency vehicles – particularly in case of
                         wildfire. The Draft documents do not adequately describe and address the nature
                         of these impacts on local and regional residents during the construction period.
                     iii. The noise, air quality, and fiscal impacts of roadway maintenance and repair caused
                          by thousands of truck trips from the construction material source near Longmont
                          along state highways and local roads of Boulder County will be significant, yet the



 23
      Draft EIS, Exec. Summary at 37.




                                                      15 of 28                                     AR014648
Case 1:21-cv-01907-KLM Document 1-4 Filed 07/14/21 USDC Colorado Page 17 of 29
                       Comments of Boulder County on Moffat Collection System Draft EIS
                              and Draft FERC License Amendment Application


                        Draft documents do not adequately describe these impacts, much less how Denver
                        Water proposes to mitigate them.
                    iv. Denver Water has dismissed any use of a railroad transportation option, in whole or
                        in part, from the preferred alternative for reasons of costs and due to “little
                        interest” in this option being expressed by the Union Pacific Railroad.24 While it is
                        clear that the UPRR is the sole decision maker in this regard, Denver Water did not
                        provide a comparable cost analysis for the truck haul alternative selected, as
                        previously requested in Boulder County’s Pre-application Document letter to Denver
                        Water dated September 25, 2008. The Draft documents fail to adequately address
                        why much of this impact can’t be avoided or significantly minimized by use of the
                        existing rail system to haul aggregate and other construction materials to the site.
                             1. While trucking-only appears to be less costly than rail and truck, it appears
                                unreasonably high rail and trucking costs inflated the cost estimates. A
                                combined rail/truck haul method was costed by HDR at 24.4 cents per ton-
                                mile for the rail component and 119 cents/ton-mile for the six miles of
                                trucking, resulting in a total cost of $16.1 million. Boulder County’s research
                                indicates a truck-only method would cost approximately 17.7 cents per
                                ton-mile, or about $9.3 million or 42% less than rail and truck. However,
                                when compared to a national trucking cost average of just 26.6 cents per
                                ton-mile, the HDR trucking cost component at 119 cents per ton-mile seems
                                unreasonably high. This national average is based on three separate
                                sources, including the U.S. Bureau of Transportation Statistics and the
                                American Association of Railroads. In addition, the unit costs of a combined
                                rail/truck haul operation as provided in the Borrow Haul Study are
                                approximately 25 cents per ton-mile for rail and 120 cents per ton-mile for
                                trucking materials up the remaining three miles to the dam site. Yet,
                                national averages for railroad transport are about 3 cents per ton-mile per
                                the Bureau of Transportation Statistics and the American Association of
                                Railroads. Further, national trucking costs are 30 cents per ton-mile or less.
                                Even allowing for some steep grades and 24 hour/day operations, the
                                truck/rail costs in the Borrow Haul Study seem excessively high.
                             2. The current cost comparison does not adequately show costs for the
                                pullouts or for road improvements from the rail siding to the dam.
                             3. There is no cost breakdown or itemization for the number of trucks to be
                                rented/purchased/leased for the project, drive times between sites, fuel
                                consumption, equipment maintenance, driver pay, liability insurance,
                                maintenance on the county and state road systems along the haul routes, or
                                construction and schedule delays due to inclement weather/accidents.
                             4. Clearing of vegetative biomass and its removal from the project site (either
                                in the form of ash or as cubic yards/tons of trees) warrants a similar cost
                                analysis and would add to the overall figures.
                             5. It is not evident from the documents provided that Denver Water looked at
                                or inquired about occasional rail use, and has relied heavily on the cost of

 24
      Draft FERC Hydropower License Amendment Application, Atch. E-4: Borrow Haul Study at 7.




                                                      16 of 28                                    AR014649
Case 1:21-cv-01907-KLM Document 1-4 Filed 07/14/21 USDC Colorado Page 18 of 29
                    Comments of Boulder County on Moffat Collection System Draft EIS
                           and Draft FERC License Amendment Application


                              constructing new sidings as a reason for dismissing the rail option without
                              providing any equivalent analysis of truck costs.
                          6. The revised analysis should also comply with the recently issued guidance
                             for incorporating climate change impact analysis into NEPA processes.25
                             How does the trucking-only option compare to rail and truck from a carbon
                             emissions standpoint? There is also no air quality analysis comparing the
                             types, quantities, and timeframes for emissions differentials between truck
                             trips vs. rail vs. rail as an occasional option for hauling.
                          7. In sum, the Corps and FERC should require Denver Water reanalyze all the
                             costs, impacts, and benefits of truck versus rail transportation, this time
                             using the same methodology for comparing the two options, using at least
                             the above-mentioned types of costs, and based on accepted industry
                             standards for trucking and rail cost.
         f.   Stream flow impacts.
                  i. The Draft documents state that there are “moderate” stream flow impacts to upper
                     tributaries of Fraser and Williams Fork rivers during average to wet years. But those
                     impacts are up to 30% of total stream flow, which is a major impact.
                  ii. In general, Boulder County is supportive of anything that benefits South Boulder
                      Creek water flow. Thus, the County supports the concept of “Environmental Pool”
                      as described in the IGA between Denver Water, Boulder, and Lafayette as necessary
                      but not in and of itself sufficient mitigation for aquatic impacts on in-stream flows
                      and wildlife habitat in South Boulder Creek below the dam. With this in mind,
                      effects on the South Boulder Creek catchment area downstream of the reservoir,
                      both positive and negative, need further elaboration and clarification in the Draft
                      documents, particularly the likely effects above versus below the South Boulder
                      Canal Diversion. Also, the Draft documents’ discussion of the Environmental Pool
                      does not include a sufficiently detailed analysis of the associated hydrologic impacts.
                      The maximum 75 cubic foot/second decrease in flows is not adequately analyzed.
                      And statements that reducing peak flows is beneficial to aquatic habitats and
                      species, that increasing winter flows is good for aquatic habitat, and that a larger
                      pool size is good for aquatic habitat all may be false, depending on site-specific
                      conditions, channel conditions and species requirements.
         g. Riparian and wetland area impacts.
                  i. The Draft documents conclude that there are “moderate to major” cumulative
                     impacts to riparian and wetlands areas on the Front Range area from agricultural
                     water rights transfers. It does not make sense that these impacts will be greater
                     than impacts on western slope streams, as reflected by statements like “cumulative
                     impacts to aquatic resources in North Fork Ranch Creek (tributary to Fraser River)
                     would be minor adverse.”


 25
   Memorandum for Heads of Fed. Dep’ts and Agencies from Council on Envtl. Quality on Draft NEPA Guidance on
 Consideration of the Effects of Climate Change and Greenhouse Gas Emissions (Feb. 18, 2010), available at
 http://ceq.hss.doe.gov/nepa/regs/Consideration_of_Effects_of_GHG_Draft_NEPA_Guidance_FINAL_02182010.pdf
 .




                                                  17 of 28                                     AR014650
Case 1:21-cv-01907-KLM Document 1-4 Filed 07/14/21 USDC Colorado Page 19 of 29
                         Comments of Boulder County on Moffat Collection System Draft EIS
                                and Draft FERC License Amendment Application


                      ii. The Draft documents underestimate the total acreage of impacts to riparian habitat
                          in the South Boulder Creek drainage.26 The analysis of impacts to riparian habitat
                          should include more than just direct impacts. Further, analysis of impacts in terms
                          of “acres” does not provide an adequate assessment of a linear habitat. Rather, the
                          analysis should be quantified in terms of “stream miles” (with an identified buffer).
                          In addition, because of the unique values certain riparian areas may possess – all
                          acres are not created equal – the analysis of impacts to this resource should include
                          more detailed descriptions of impacts to unique riparian areas. These habitats are
                          especially valuable to many riparian-centric species, such as bats, neotropical
                          migratory birds, and their predators.
             h. Wildlife impacts.
                       i. The Draft documents conclude that there are “moderate” cumulative effects to
                          wildlife on the Front Range from loss of aquatic habitat from transfer of agricultural
                          water rights. As with riparian and wetland areas, it does not make sense that these
                          impacts will be higher than those on the western slope.
                      ii. Elsewhere, the Draft documents conclude there would only be minor cumulative
                          impacts to wildlife (Summary, page 45). This analysis is flawed and should be
                          redone to consider the negative effects to wildlife including habitat from the
                          additional development induced by the construction of the Preferred Alternative.
                     iii. The analysis of impacts to bald eagles in the Draft EIS inaccurately concludes that
                          there will be beneficial impacts to this species.27 However, claiming beneficial
                          impacts to bald eagles can only occur if there are no overall negative impacts to the
                          species. The construction period (four years or more) under the Proposed Action
                          will likely preclude bald eagle nesting and reduce foraging – a negative impact.
                     iv. The Draft EIS analysis of potential impacts to Prebles Meadow Jumping Mouse
                         should be revised to consider new information concerning potential Prebles
                         existence at higher elevations, including those drainages feeding Gross Reservoir
                         from the west. A new Determination of Effect should be undertaken that considers
                         this new information.28
                      v. The analysis of impacts to elk habitat in the Draft EIS from expanding Gross
                         Reservoir states that there would be “no long-term impacts but impacts are
                         considered moderate.”29 Any loss of elk winter concentration areas and severe
                         winter range would be adverse and long term – that habitat will be gone forever.
                         The Draft EIS does acknowledge the loss of some elk range; however, it does not
                         acknowledge the loss of quality riparian habitats which, in some instances, is viable
                         for elk calving.
                     vi. The conclusions on impacts to fish habitat in the Draft EIS is inaccurate (Chapter 4,
                         pages 313 and 335). Lacustrine species in South Boulder Creek will benefit;

 26
      Draft EIS, Exec. Summary at 28.
 27
      Id. at 31.
 28
      See id. at Chap. 3, pages 171 - 196; Chap. 4, page 290.
 29
      Id. at Chap. 4, page 273.




                                                          18 of 28                                  AR014651
Case 1:21-cv-01907-KLM Document 1-4 Filed 07/14/21 USDC Colorado Page 20 of 29
                          Comments of Boulder County on Moffat Collection System Draft EIS
                                 and Draft FERC License Amendment Application


                           however, 1.25 miles of lotic habitat will be lost, including potential spawning
                           habitat.
             i.   Impacts on vegetation, including massive tree removal.
                       i. The Preferred Alternative will directly and permanently impact several rare plant
                          communities – including flooding out two “globally rare” plant communities
                          identified by the Colorado Natural Heritage Program (“CNHP”), water birch/mesic
                          forb foothills riparian shrub along South Boulder Creek and thinleaf alder/mesic forb
                          riparian shrubland in Winiger Gulch. These communities are mapped by CNHP as
                          Potential Conservation Areas (“PCA”). PCAs are generalized areas surrounding a
                          specific plant community that are large enough to provide protection to the specific
                          habitat occurrence. The plant community occurrence in Winiger Gulch PCA is rated
                          by CNHP as an area of “moderate significance” and the community in South Boulder
                          Creek PCA as “high significance.” (About 1,835 feet of the length of Winiger Gulch
                          within the PCA would be within the expanded reservoir area, about 43%of total
                          length in PCA, and 2,575 feet of South Boulder Creek within the PCA, about 30% of
                          total length in PCA.) The Draft EIS concludes that inundation of the central portions
                          of these PCAs would have a moderate to major adverse impact, which is of concern
                          to Boulder County. The Corps and FERC must ensure that the impacts are avoided,
                          minimized, and mitigated to the maximum extent possible.
                      ii. All of the direct impacts to vegetation from the Proposed Action would occur at
                          Gross Reservoir in Boulder County, totaling approximately 508 acres of vegetation
                          communities. These 508 acres are split between approximately 456 acres of
                          permanent vegetation loss and about 52 acres of temporary impact. Most of the
                          impacts would be permanent due to inundation from expanding Gross Reservoir
                          and construction of the enlarged Gross Reservoir Dam. And most would occur in
                          the ponderosa and ponderosa pine/Douglas fir communities. The phrase “small
                          areas of wetland and riparian vegetation would also be affected” in the Draft EIS is
                          inaccurate (Summary, page 29). The correct terminology is “small areas of wetland
                          and riparian vegetation would be lost.” The creation of “new” riparian areas, as
                          described in Appendix M (Proposed Mitigation Plan) along the elevated pool level is
                          either assured or a sufficient offset. The Draft EIS should require that the proposed
                          replacement of riparian areas occur in areas that will be successful and provide the
                          same habitat benefits as those areas being inundated. The Draft EIS should be
                          revised to specifically describe the proposed revegetation/restoration plans,
                          including the specific location for riparian restoration activities and the ratio of area
                          of riparian vegetation restored to area lost.
                      iii. The Draft EIS analysis does not include the loss of 1.25 miles of stream/riparian/fish
                           habitat under the Proposed Action due to inundation.30 This should be included as
                           part of the impact analysis.
                      iv. As with the question of truck versus rail transportation of construction materials to
                          the site, on the subject of removing thousands of trees to expand the reservoir the




 30
      Id. at Chap. 4, page 5.




                                                        19 of 28                                      AR014652
Case 1:21-cv-01907-KLM Document 1-4 Filed 07/14/21 USDC Colorado Page 21 of 29
                         Comments of Boulder County on Moffat Collection System Draft EIS
                                and Draft FERC License Amendment Application


                          Draft documents should be revised in light of recent CEQ guidance on incorporating
                          climate change impacts in NEPA documents.31
            j.   Socioeconomic impacts.
                      i. The analysis and discussion of the socioeconomic impacts caused by the Preferred
                         Alternative is insufficient, especially the permanent direct and indirect impacts to
                         Grand County residents and Coal Creek Canyon residents. For example, the Draft
                         documents state that there are moderate negative socioeconomic impacts to Front
                         Range/Weld County communities from water rights transfers, but the associated
                         discussion of cumulative or indirect impacts to the western slope is inadequate.
            k. Impacts due to growth induced by an expanded Gross Reservoir.
                      i. NEPA allows for consideration of indirect effects “which are caused by the action
                         and are later in time or farther removed in distance, but are still reasonably
                         foreseeable.”32 “Indirect effects may include growth inducing effects and other
                         effects related to induced changes in the pattern of land use, population density or
                         growth rate, and related effects on air and water and other natural systems,
                         including ecosystems.”33 Under the terms of an existing contract between Arvada
                         and Denver Water, if Gross is expanded, Arvada gets up to 3,000 acre-feet/year.
                         According to recent research by the City of Golden, the Candelas proposal for
                         developing the area of the Highway 72/93 intersection is short some 2,900 acre-feet
                         of water, assuming full build-out. Arvada staff views the Moffat Project as its “single
                         biggest infrastructure need.”34 Denver Water recently estimated Arvada’s share of
                         the cost of the Moffat Project at $90 million. Naturally, the Candelas owners and
                         developers “strongly support” the expansion of Gross, as reflected in their one-
                         paragraph comments on the Draft documents. In sum, it’s no secret that additional
                         water stored in Gross will go to serve additional development, most likely in areas
                         along the mountain backdrop corridor between Boulder and Golden that deserve
                         especially careful planning and protection. Consequently, the Draft documents
                         must be revised to better elucidate the connections between permitting expansion
                         of Gross and the development of Arvada and other Denver metro area
                         communities. These revisions should spell out the likely increase in population, the
                         impacts of this induced growth on local communities to include an estimate of the
                         number of affected residents who live in Boulder County, Coal Creek Canyon, and
                         Golden at a minimum.
                      ii. The Draft documents should be revised to reflect the effects on climate change of
                          additional induced growth along the Highway 93 corridor, due to the increase in
                          emissions associated with increased population and jobs.




 31
   Draft NEPA Guidance on Consideration of the Effects of Climate Change and Greenhouse Gas Emissions, supra
 note 25.
 32
      40 C.F.R. § 1508.8(b).
 33
      Id.
 34
      See, e.g., Letter to Corps, FERC, and Denver Water from Jefferson Center Metro. Dist. No. 2 (Mar. 5, 2010).




                                                         20 of 28                                        AR014653
Case 1:21-cv-01907-KLM Document 1-4 Filed 07/14/21 USDC Colorado Page 22 of 29
                         Comments of Boulder County on Moffat Collection System Draft EIS
                                and Draft FERC License Amendment Application


            l.   Recreational impacts
                      i. The Draft EIS’s analysis of impacts to recreation should include the loss of fishing,
                         hunting, and kayaking from inundation of upstream water bodies.35 Inundation of
                         US Forest Service land will also eliminate some opportunities for hunting on these
                         lands.
                      ii. The Draft EIS states that under the Proposed Action “additional” recreation
                          opportunities will be created as a result of an enlarged reservoir due to increased
                          use.36 For example, the additional shoreline may provide additional dispersed
                          shoreline recreation opportunities such as additional fishing access. But this is
                          inconsistent with Appendix M, Proposed Mitigation Plan (page M-14), which
                          provides that Denver Water does not intend to change the current recreational
                          opportunities or management of Gross Reservoir under the Proposed Action. The
                          federal permits should include a condition of approval that there will be no net
                          increase in the number of recreational visitors at Gross Reservoir beyond that
                          approved in the current recreation plan. This condition should also specify that any
                          changes in recreational opportunities that may cause increases in visitors should be
                          coordinated with and approved by Boulder County via an IGA amendment.
                     iii. The Draft EIS states that beyond the developed recreation areas defined in the
                          Federal Energy Regulatory Commission (FERC) Gross Reservoir Management Plan,
                          no additional developed recreation sites are planned. Because no additional
                          infrastructure – e.g., parking areas, restrooms, etc. – would be constructed under
                          the Proposed Action, the Draft EIS should disclose the potential adverse impact
                          caused by overcrowding of visitor parking areas and facilities because of the
                          improved shoreline opportunities attracting additional visitors to Gross Reservoir.
                          Denver Water should include mitigation plans for potential overcrowding of
                          developed recreation sites due to increased use from additional shoreline
                          opportunities.
                     iv. The Draft EIS claims that there will be “no long-term conflicts with the recreational
                         guidelines, goals, or objectives identified in…the Boulder County Comprehensive
                         Plan…” (Section 4.13.1.1). However, the Draft EIS does not discuss the impact of the
                         planned Gross Reservoir expansion on the “plains to mountains” trail alignment
                         proposed on the “County Trails Map,” adopted as part of the Boulder County
                         Comprehensive Plan. The proposed expansion of Gross Reservoir is inconsistent
                         with this Comprehensive Plan designation and would require substantial
                         reassessment of this proposed corridor. The expansion would not only affect the
                         alignment of this trail where it runs adjacent to the reservoir, but also the alignment
                         of the trail north and west of the reservoir.
            m. Inconsistency between the FERC document and the Corps documents. The FERC application
               discusses the Environmental Pool but the DRAFT EIS does not (it is included in the Preferred
               Alternative). Either document should describe the “tipping point” of needing more
               infrastructure to support the additional 6' dam rise.


 35
      See Draft EIS, Chap. 3, page 278.
 36
      Id. at Chap 4, page 370.




                                                      21 of 28                                     AR014654
Case 1:21-cv-01907-KLM Document 1-4 Filed 07/14/21 USDC Colorado Page 23 of 29
                            Comments of Boulder County on Moffat Collection System Draft EIS
                                   and Draft FERC License Amendment Application


 4. Even assuming that a valid purpose and need exists, that full expansion of Gross Reservoir is the
    least environmentally damaging practicable option, and that the impacts are adequately
    described, the Draft documents fail to identify adequate mitigation for those impacts.
              a. General notes on the mitigation plans Boulder County would like to see
                          i. Boulder County agrees with the approach to mitigation described in the draft
                             guidance on this subject published by the Council on Environmental Quality in
                             February 2010. “The first step in mitigation is avoiding or minimizing harm.”37
                             “Mitigation is an important mechanism for agencies to use to avoid, minimize,
                             rectify, reduce, or compensate the adverse environmental impacts associated with
                             their actions.”38
                         ii. Mitigation measures must be binding. “Decisions to employ mitigation measures
                             should be clearly stated and those mitigation measures that are adopted by the
                             agency should be identified as binding commitments to the extent consistent with
                             agency authority, and reflected in the NEPA documentation and any agency decision
                             documents.”39
                         iii. Mitigation measures must include mechanisms for systematic accountability.
                              “*I+mplementing agency NEPA procedures and guidance should be employed to
                              establish procedures that create systematic accountability and the mechanisms to
                              accomplish those goals.”40 The Corps and FERC have broad authority under NEPA to
                              impose mitigation conditions on applicants. “Methods to ensure implementation
                              should include, as appropriate to the agency’s underlying authority for
                              decisionmaking, appropriate conditions in financial agreements, grants, permits or
                              other approvals, and conditioning funding on implementing the mitigation.”41 The
                              final mitigation plan should specify money actually budgeted and manpower
                              assigned and provide that the approved action cannot proceed until all adopted
                              mitigation measures are fully resourced or the lack of funding is addressed in a
                              NEPA analysis.42 The Corps and FERC should require that all their conditions of
                              approval are written into contracts furthering the approved action.43 The mitigation
                              measures required by the Corps and FERC must include specific details outlining
                              which parties are responsible for ensuring the mitigation is implemented and which
                              parties are charged with ensuring it is effective.
                         iv. Mitigation plans must include robust monitoring procedures. “Implementing
                             Federal agency actions and mitigation involves consideration of future impacts and
                             conditions in an environment that is evolving and not static; therefore, monitoring


 37
      Draft Guidance for NEPA Mitigation and Monitoring, supra note 12 at § II (citing 40 C.F.R. § 1508.2).
 38
      Id.
 39
      Id.
 40
      Id. (citing 40 C.F.R. § 1507.3).
 41
      Id. at § II.A.3.
 42
      Compare 32 C.F.R. § 651.15(a)(5)(d).
 43
      Compare id. § 651.15(a)(i)(1); id. § 651 App. C.




                                                         22 of 28                                         AR014655
Case 1:21-cv-01907-KLM Document 1-4 Filed 07/14/21 USDC Colorado Page 24 of 29
                            Comments of Boulder County on Moffat Collection System Draft EIS
                                   and Draft FERC License Amendment Application


                             can help decision-makers adapt to changed circumstances.”44 A monitoring
                             program is essential to ensure mitigation measures are both actually implemented
                             and ultimately effective. “Under NEPA, a federal agency has a continuing duty to
                             gather and evaluate new information relevant to the environmental impact of its
                             actions.45 For agency decisions based on an EIS, the regulations require that, “a
                             monitoring and enforcement program shall be adopted…where applicable for
                             mitigation.”46 In addition, the regulations state that agencies may “provide for
                             monitoring to assure that their decisions are carried out and should do so in
                             important cases.”47 Monitoring plans and programs should be described or
                             incorporated by reference in the agency decision documents.”48
                       v. The results of relevant monitoring must be available to the public without the
                          necessity of first filing a FOIA request.49 The Corps should include in the permit
                          conditions provisions related to public access to the results of relevant monitoring.50
                          “Public participation and accountability should be supported through proactive
                          disclosure of, and access to, agency mitigation monitoring reports and
                          documents.”51 Should monitoring reveal that any defined mitigation measures are
                          ineffective such that significant adverse environmental effects could reasonably be
                          expected to result, the Corps should include language in the Record of Decision
                          requiring that must go back through the NEPA process to determine the resolution
                          to the situation.52 To define parameters for effectiveness monitoring, the Corps and
                          FERC should at a minimum identify a source of expertise, use measurable and
                          replicable technical parameters, conduct a baseline study before mitigation is
                          commenced, use a control to isolate mitigation effects and importantly, provide
                          timely results to allow the decision-maker to take corrective action if necessary.53
             b. Specific mitigation request: a plan to mitigate all construction impacts
                       i. Neither FERC nor the Corps should approve any alternative expanding Gross
                          Reservoir without conditioning that approval on binding transportation-related
                          mitigation measures acceptable to all stakeholders. For the entire proposed route

 44
      Draft Guidance for NEPA Mitigation and Monitoring, supra note 12 at § II.
 45
      See 42 U.S.C. § 4332(2)(A).
 46
      40 C.F.R. §1505.2(c).
 47
      40 C.F.R. § 1505.3.
 48
      Draft Guidance for NEPA Mitigation and Monitoring, supra note 12 at § II.B.
 49
   See 40 C.F.R. § 1505.3(d). “Consistent with CEQ regulations, the FOIA requires agencies to make available,
 through ‘computer telecommunications’ (e.g., agency websites), releasable NEPA documents and monitoring
 results which, because of the nature of their subject matter, are likely to become the subject of FOIA requests.”
 Draft Guidance for NEPA Mitigation and Monitoring, supra note 12 at § II.C (citing 5 U.S.C. § 552(a)(2); 40 C.F.R. §
 1506.6(f)).
 50
      40 C.F.R. 1505.3(d).
 51
      Draft Guidance for NEPA Mitigation and Monitoring, supra note 12 at § II.A.4.
 52
      See 32 C.F.R. § 651.15.
 53
      See id. App. C (g)(1-5).




                                                        23 of 28                                        AR014656
Case 1:21-cv-01907-KLM Document 1-4 Filed 07/14/21 USDC Colorado Page 25 of 29
                         Comments of Boulder County on Moffat Collection System Draft EIS
                                and Draft FERC License Amendment Application


                          on both county and state highways, this plan must at a minimum address temporary
                          and permanent impacts to local and state roadways; traffic levels; traveler safety;
                          access to homes during medical, wildfire, or other emergencies; noise, light, and air
                          pollution; and recreational opportunities.
                      ii. Federal regulations provide for “avoiding the impact altogether by not taking a
                          certain action or parts of an action.”54 Regardless of what comes of the truck versus
                          rail analysis, but especially if rail is not selected as the preferred method of
                          transporting construction materials (primarily aggregate), the Corps and FERC
                          should require Denver Water to pay for improvements to Highway 72, to include the
                          addition of bike lanes on both sides of the right of way.
                     iii. A detailed traffic mitigation plan is needed. Presently, both Highway 128 and
                          Highway 93 are shown on the proposed haul route map. Highway 72 route would
                          take traffic south and east on a possibly less direct route. Highway 72 would require
                          sight distance improvements (reflected in the Mitigation Plan (App. M)). The traffic
                          mitigation plan should include analysis to determine whether growth induced in the
                          Arvada area as a result of expanding Gross Reservoir will necessitate new roadway
                          construction in communities bordering Arvada.
            c. Specific mitigation request: a stream flow management plan acceptable to Grand County
               and Boulder County
                      i. The Corps should allow no further dewatering of the Upper Colorado River basin via
                         grant of a § 404 permit for this project unless such approval is conditioned on
                         execution of a mandatory stream flow management plan that includes measurable
                         performance standards55,, ongoing monitoring mechanisms, and enforcement
                         provisions satisfactory to Grand and Boulder County. Such a plan will provide for a
                         more natural hydrographic cycle in Grand County (spring flushing flows, etc.).
                      ii. “Mitigation commitments should be structured to include adaptive management in
                          order to minimize the possibility of mitigation failure.”56 Continuing responsibility
                          for a permit applicant beyond the compensation / mitigation / enhancement
                          required at time of permit issuance may be a hurdle that Denver Water must
                          surmount as an institution, but that is no reason that, e.g., adaptive management of
                          the stream flow can’t be a bridge over the uncertainties that remain after the Final
                          EIS analysis.
                     iii. The Corps should tie mitigation monitoring to the Corps and FERC’s Environmental
                          Management Systems.57

 54
      40 C.F.R. § 1508.20(a).
 55
   Measurable performance standards were recently made binding in the 2008 Final Compensatory Mitigation Rule
 promulgated jointly by the Corps of Engineers and EPA. See 73 Fed. Reg. 19594 (April 10, 2008) (“Compensatory
 Mitigation Rule”).
 56
   Memorandum for Heads of Federal Departments and Agencies from Council on Environmental Quality, Draft
 Guidance for NEPA Mitigation and Monitoring, § II.A.4.
 57
   See Exec. Order No. 13423, 72 Fed. Reg. 3919 (Jan. 26, 2007), later codified into law by the 2009 Omnibus
 Appropriations Act signed on Feb. 17, 2009, and associated instructions for implementation, available at
 http://www.epa.gov/oaintrnt/documents/eo13423_instructions_508.pdf.




                                                      24 of 28                                       AR014657
Case 1:21-cv-01907-KLM Document 1-4 Filed 07/14/21 USDC Colorado Page 26 of 29
                         Comments of Boulder County on Moffat Collection System Draft EIS
                                and Draft FERC License Amendment Application


             d. Specific mitigation request: conservation guarantees from water providers
                       i. The Corps and FERC should require an adopted conservation plan for any water
                          provider with a Denver Water contract that is at least as stringent as Denver Water’s
                          conservation plan.
                      ii. As a condition of approval, the Corps and FERC should consider prohibit the use of
                          any additional water stored in a newly expanded Gross Reservoir west of State
                          Highway 93, in support of “preserv*ing+ the open and undeveloped character of the
                          land” as provided in the federal Colorado Northern Front Range Mountain Backdrop
                          Protection Study Act of 2009.
             e. Specific mitigation request: in-stream flows below the dam – the “Environmental Pool”
                       i. The Boulder City Council has approved a draft intergovernmental agreement
                          between Boulder, Lafayette and Denver Water for creation of a 5,000 acre foot
                          "environmental pool" which would require increasing the height of the dam another
                          six feet over the 125' proposed in the Draft EIS. The pool would allow for increased
                          in-stream flows to South Boulder Creek below the dam during winter and dry
                          months. Though it lacks the detailed analyses of habitat benefits/impacts we’d like
                          to see, Boulder County supports this idea in concept. We also believe such a pool
                          could be established without the dam expansion proposed in the Draft EIS. That
                          said, should the Corps grant a § 404 permit for any expansion of Gross Reservoir,
                          the Corps should require Denver Water design and implement a project that
                          support full implementation of the “Environmental Pool” as described in the IGA
                          between Denver Water, Boulder, and Lafayette, as necessary but not sufficient
                          mitigation for impacts on in-stream flows and wildlife habitat in South Boulder
                          Creek below the dam.
             f.   Specific mitigation request: additional hydropower capacity
                       i. The FERC application states that after final design Denver Water will evaluate
                          modifications to increase the efficiency of the turbine equipment to determine
                          whether such improvements would be economical (FERC application page A-3 and
                          B-1 item 2). The only modification proposed in this FERC application is to add a
                          pressure-releasing value (“PRV”) to lower the inlet pressure in order to
                          accommodate the increased head due to the dam water level rise. The addition of
                          the PRV would improve operating efficiency, resulting in an additional 5 million
                          kWh/year (an increase of 16.5%). If adding additional hydroelectric capacity beyond
                          that provided by the PRV is feasible, why is it not evaluated in this FERC application?
                          One reason seems to be that Denver Water sells power generated at Gross
                          Reservoir to Xcel Energy under a power purchase agreement that limits generation
                          capacity to the existing 8,100 kW.58 The FERC application states that this agreement
                          expires in 2027. The Corps and FERC should require Denver Water to explain why
                          that power purchase agreement cannot be modified to allow additional capacity in
                          light of the additional head generated by enlarging Gross Reservoir.




 58
      Draft FERC Application at B-6, Item 5-iii.




                                                       25 of 28                                     AR014658
Case 1:21-cv-01907-KLM Document 1-4 Filed 07/14/21 USDC Colorado Page 27 of 29
                         Comments of Boulder County on Moffat Collection System Draft EIS
                                and Draft FERC License Amendment Application


            g. Specific mitigation request: compensation for land lost to inundation
                      i. Federal regulations allow for compensating for impacts “by replacing or providing
                         substitute resources or environments.”59 Denver Water should provide
                         compensation for the permanent loss of 456 acres of shoreline, tributary, and bank
                         vegetation that would result from expansion of Gross Reservoir under the Proposed
                         Action. In addition, should Gross Reservoir be expanded, under its existing contract
                         with Denver Water Arvada will have more water to support development in the
                         Highway 72/93 area. This increased population will put increased pressure on
                         Boulder County parks and open space resources along the Highway 93 corridor.
                         Preservation of parcels along the Highway 93 corridor could help mitigate the
                         significant impacts to Boulder County residents as well as local plant and animal
                         habitats.
                      ii. This compensation should be accomplished through a replacement of land of at
                          least equal habitat significance on publicly owned forested lands. Priority for lands
                          identified for compensation should be given to areas adjacent to US Forest Service
                          land or Boulder County-owned parcels (if lands suitable for compensation are
                          adjacent to county open space properties). Suitable parcels include, in order of
                          priority (1) parcels within Boulder County, (2) the parcel bordering the eastern edge
                          of Highway 93 immediately north of the parcel owned by the State Land Board, (3)
                          the parcel owned by the State Land Board, aka “Section 16,” (4) Leyden Gulch, and
                          (5) other parcels north of Highway 72 that will aid in achieving the goals of the
                          Rocky Flats National Wildlife Refuge, the Front Range Mountain Backdrop project,
                          and the City and County of Boulder’s efforts to create an urban buffer between
                          Boulder and Jefferson counties to mitigate growth-related impacts, such as
                          degradation to air quality and viewsheds as well as increased traffic congestion on
                          local roads.
                     iii. Boulder County is willing to work with Denver Water in determining suitable
                          replacement ratios and to also identify areas suitable for offsetting the loss of
                          vegetation communities. Vegetation clearance offsets should be determined by
                          using a ratio of the area to be conserved versus the area to be cleared. This ratio
                          should be determined using indicators of vegetation condition and significance. At a
                          minimum, a 2:1 ratio should apply to areas with patches of native vegetation, to 5:1
                          for areas of intact vegetation.
                     iv. Most of the riparian vegetation impacts are result of inundation of inlets to the
                         reservoir (4.08 total acres, inundation of 2,600 feet of South Boulder Creek and
                         2,350 feet of Winiger Gulch above the reservoir). Riparian vegetation is a very
                         limited resource and thus difficult to mitigate completely, necessitating a detailed
                         mitigation plan for this area. Appendix M only provides proposed mitigation for loss
                         of riparian vegetation (four acres) and wetland resources (1.95 acres) along the
                         elevated pool level. However, the Draft EIS (including Appendix M) does not
                         provide for replacement of the remaining vegetation communities permanently lost
                         due to inundation. The creation of “new” riparian areas, as described in the
                         Proposed Mitigation Plan (Appendix M), along the elevated pool level is neither


 59
      40 C.F.R. § 1508.20(e).




                                                      26 of 28                                    AR014659
Case 1:21-cv-01907-KLM Document 1-4 Filed 07/14/21 USDC Colorado Page 28 of 29
                            Comments of Boulder County on Moffat Collection System Draft EIS
                                   and Draft FERC License Amendment Application


                             assured nor a sufficient offset to the permanent loss of over 450 acres of vegetation
                             communities, including areas determined to have high value.
                      v. Boulder County opposes Denver Water purchasing credits from a wetland mitigation
                         bank outside the South Boulder Creek watershed. Appendix M (Proposed
                         Mitigation Plan) provides two options to compensate for the loss of 1.95 acres of
                         wetlands under the Proposed Action. One option would be for Denver Water to
                         purchase sufficient credits from an approved wetland mitigation bank. Denver
                         Water’s first attempt at replacing lost wetlands should occur within the Gross
                         Reservoir expansion area, or greater South Boulder Creek watershed in Boulder
                         County.
             h. Specific mitigation request: compensation for impacts to wildlife
                          i. Federal regulations allow for rectifying impacts by “repairing, rehabilitating, or
                             restoring the affected environment.”60 The Draft documents currently make no
                             mention of any sort of mitigation action for loss of big game habitat. Boulder
                             County has concerns regarding mitigation for the loss of potential elk habitat
                             (vegetation communities). Every effort should be made to retain elk winter
                             concentration area, severe winter range habitat, and the potential elk calving
                             locations in riparian areas in the proposed Gross Reservoir expansion area.
                      ii. The Corps and FERC should impose restrictions for when forested areas are cleared
                          to avoid nesting birds and wintering elk.61
             i.   The Corps and FERC should require Denver Water commit to a management plan for all
                  affected forested area in the Gross Reservoir storage basin (to be further defined).
                          i. The Draft EIS is nearly silent on this issue. The FERC License Amendment Application
                             Project No. 2035 alludes to an existing Forest Management Plan on page E-7 and
                             Denver Water’s intent to developing a forest treatment plan “...in cooperation with
                             the USFS and other stakeholders in an on-going effort separate from this FERC
                             process.”
                      ii. The Corps and FERC should require Denver Water commit to a forest
                          restoration/wildfire mitigation program covering all affected forested area in the
                          Gross storage basin. A firm commitment to time, funds, equipment and other
                          resources, as well as a schedule for preparing and completing the plan within the
                          Gross Reservoir basin that involves all stakeholders and is at least initiated
                          concurrently with any enlargement of Gross Reservoir while site disturbance and
                          equipment are already in the area should be an approval condition for federal
                          permitting.
                      iii. The restoration plan should be a collaborative effort with area property owners; fire
                           protection districts; Colorado State Forest Service; USFS; Boulder County Parks &
                           Open Space, Land Use, and Transportation Departments and in accordance with the
                           Front Range Fuel Treatment Partnership Roundtable guidance. (The USFS, CSFS and
                           Denver Water are all Roundtable members.)


 60
      Id. § 1508.20(c).
 61
      See Draft EIS, Chap. 4, page 273.




                                                          27 of 28                                     AR014660
Case 1:21-cv-01907-KLM Document 1-4 Filed 07/14/21 USDC Colorado Page 29 of 29
                         Comments of Boulder County on Moffat Collection System Draft EIS
                                and Draft FERC License Amendment Application


                     iv. The restoration plan should address prevention of ad hoc off-road vehicle trails
                         where none existed before as well as appropriate actions related to the mountain
                         pine beetle.
            j.   Specific mitigation request: compensation for construction impacts to Walker Ranch Open
                 Space visitors
                       i. The Draft EIS should be revised to include specific mitigation to visitors of this open
                          space. Construction impact mitigation identified in the Draft EIS should include
                          restrictions on hours/periods (e.g., weekdays and daylight hours only) of
                          construction.62




 62
      Id. at Chap. 4, page 364.




                                                       28 of 28                                      AR014661
